Ames, J.
It is well settled that where a vendor is induced by fraudulent representations to deliver property to a dishonest or irresponsible purchaser, yet, if that purchaser transfers it for a valuable consideration to a third person having no notice of the fraud, and acting in good faith, such third person will hold the property in preference to the original seller. Hoffman v. Noble, 6 Met. 68. Rowley v. Bigelow, 12 Pick. 307. But the present case does not fall within this rule. The plaintiff never sold these goods to Porter, and made no contract with him. He supposed himself to be dealing only with Hills & Co. He never delivered the goods to Porter, and never consented to their going into his possession. When Hills & Co. refused to receive them, they remained in the hands of the carrier, but were the property and constructively in the possession of the plaintiff. The only mode in.which Porter could get them into his hands was by the false pretence that he had authority from the owner to dispose of them. This was a wrongful conversion of them to his own use, by which he could acquire no title, and for that reason it was not in his power to give any title to the defendant, although the latter may have acted in entire good faith. It appears that as soon as the plaintiff discovered (in the language of the bill of. exceptions) that he had been “ swindled,” he demanded the restoration of the goods. The case therefore falls within the rule laid down in Stanley v. Gaylord, 1 Cush. 536 ; Gilmore v. Newton, 9 Allen, 171; Bearce v. Bowker, 115 Mass. 129.
The first ruling requested by the defendant was therefore properly refused, and that which was given upon the question embraced in that request was sufficiently favorable to the defendant. With regard to the other requests, the court left it to the jury to determine as to the alleged agency, with full instructions, not excepted to, on the general subject. This was all that the defendant was entitled to ask. We see no ground on which the court *27could have ruled, as matter of law upon the evidence reported, that the plaintiff had constituted Porter his agent, or that he had given to Hills & Co. the limited authority indicated in the defendant’s third request. All this matter was left to the jury, with proper instructions. Exceptions overruled.